                                                                                                     Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
                                                                             19SL-CC00968
 Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 1 of 44 PageID #: 6



               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI

CADY PROPERTIES, LLC,                            )
                                                 )
                      Plaintiff,                 )
                                                 )          Cause No.
v.                                               )
                                                 )          Division No.
MAGNA VISUAL CORPORATION,                        )
                                                 )          JURY TRIAL DEMANDED
                      Defendant.                 )
                                                 )
Serve:                                           )
                                                 )
                                                 )
Magna Visual Corporation                         )
c/o Registered Agent Jon Liebenthal              )
5800 Monroe Street, Building D, Suite 3          )
Sylvania, OH 43560                               )

                                          PETITION

         COMES NOW Plaintiff, Cady Properties, LLC (“Cady Properties”), by and through its

undersigned counsel, and for its Petition against Defendant, Magna Visual Corporation (“MVC”),

hereby states as follows:

                            PARTIES, JURISDICTION, AND VENUE

         1.    Cady Properties is a Missouri limited liability company in good standing and is the

owner of certain premises (described more fully below) that are located in St. Louis County,

Missouri.

         2.    Upon information and belief, MVC is an Ohio corporation and is conducting

business from certain premises that are located in St. Louis County, Missouri and owned by Cady

Properties.

         3.    Jurisdiction and venue are proper in this Court because, among other reasons, the

commercial lease agreement that is the subject of this lawsuit was and is to be performed in St.




                                                                                   EXHIBIT A
                                                                                                        Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
  Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 2 of 44 PageID #: 7



Louis County, Missouri and expressly provides, in pertinent part, that “[a]ny legal action or

proceeding with respect to this Lease shall only be brought in the courts of the County of St. Louis,

State of Missouri . . . .”

                                            COUNT I
                                         (Breach of Lease)

        4.      Cady Properties re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 3 of the Petition as if fully set forth herein.

        5.      Cady Properties, as landlord, and MVC, as tenant, are parties to that certain

Commercial Lease Agreement effective May 1, 2018 (the “Lease”), whereunder MVC agreed,

among other things, to lease a portion of that certain land and improvements owned by Cady

Properties and commonly known as 9400 Watson Road, St. Louis, MO 63126 (the “Premises”)

for a period of 18 months, beginning May 1, 2018 and ending October 30, 2019, and to pay

monthly rent for the Premises in the amount of $21,125.00 due in advance on the first day of each

month. (See the Lease, a copy of which is attached hereto as Exhibit 1 and incorporated herein by

reference, at §§ 1 & 2.A.).

       6.       Cady Properties has performed all of the obligations and conditions precedent to

the obligations of MVC under the Lease.

       7.       Notwithstanding Cady Properties’ performance of its obligations under the Lease,

MVC is in default of its obligations under the Lease because of its failure to pay the full monthly

rent for the Premises that came due under the Lease on March 1, 2019.

       8.       As of March 6, 2019, MVC owes past due rent under the Lease in the amount of

$15,125.00.

       9.       In addition, MVC has indicated that it will not pay any rent beyond March 1, 2019,

despite additional rent due and owing each month going forward through the conclusion of the



                                                  2
                                                                                                          Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
  Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 3 of 44 PageID #: 8



Lease. As a result of non-payment by MVC, the past due rent amount will increase as time passes

during the pendency of this lawsuit.

       10.      Cady Properties seeks recovery of all past due rent at the time of judgment in favor

of Cady Properties.

        WHEREFORE, Plaintiff, Cady Properties, LLC, prays that the Court enter judgment in its

favor and against Defendant, Magna Visual Corporation, on Count I of the Petition in the amount

of $15,125.00 for past due rent for March 2019, plus the amount of past due rent and other damages

that have accumulated during the pendency of this lawsuit, plus an award of pre- and post-

judgment interest at the maximum rate authorized by law, its reasonable attorneys’ fees and costs,

and such other and further relief deemed just and proper under the circumstances.

                                          COUNT II
                      (Total Breach of Lease by Anticipatory Repudiation)

       11.      Cady Properties re-alleges and incorporates herein by reference the allegations

contained in Paragraphs 1 through 10 of the Petition as if fully set forth herein.

        12.     When Cady Properties and MVC entered into the Lease, they contemplated that

Cady Properties might sell the Premises during the term of the Lease and, as a result, expressly

agreed in the Lease that, if a sale of the Premises occurred between November 1, 2018 and October

30, 2019, then, among other things, the Lease would “terminate on the closing date of such

transaction” and, upon termination, Cady Properties would pay MVC $2,700.00 for each full

calendar month that had elapsed between November 1, 2018 and the termination date. (See the

Lease, Exhibit 1 hereto, at § 2.C., emphasis added.)

        13.     On or about February 7, 2019, Cady Properties communicated to MVC via email

that, among other things, it had entered into a contract to sell the Premises and, although the closing

date for the sale transaction was still undetermined, it would notify MVC of the closing date when



                                                  3
                                                                                                        Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
  Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 4 of 44 PageID #: 9



said date became known so that the parties could comply with their respective obligations under

Section 2.C. of the Lease. (A copy of Cady Properties’ February 7, 2019 email to MVC is attached

hereto as Exhibit 2 and incorporated herein by reference.)

       14.     Despite there being no closing date for Cady Properties’ sale of the Premises and

that no closing has occurred, and notwithstanding the clear and unambiguous terms of the Lease,

MVC advised Cady Properties, by letter dated February 26, 2019, that, in light of Cady Properties’

February 7, 2019 email regarding the sales contract for the Premises, MVC secured an alternative

tenancy for its business operations and would be removing “needed” assets from and vacating the

Premises by the end of March 2019 and considered the Lease to be terminated effective as of

March 31, 2019. (A copy of MVC’s letter dated February 26, 2019 is attached hereto as Exhibit

3 and incorporated herein by reference.)

       15.     In its letter dated February 26, 2019, MVC committed a total and material breach

of and anticipatorily repudiated the Lease in that it manifested a positive intention to breach the

Lease by declaring that it would be improperly terminating and ceasing performance (including

the ongoing obligation to pay rent) under the Lease effective as of March 31, 2019, even though

the terms of the Lease provide that the Lease will not terminate until the closing of Cady

Properties’ sale of the Premises.

       16.     Cady Properties has performed all of the obligations and conditions precedent to

the obligations of MVC under the Lease.

       17.     In light of MVC’s total and material breach and anticipatory repudiation of the

Lease, Cady Properties has the right to treat the Lease as broken and to immediately pursue

damages for a total breach of the Lease, including, but not limited to, all rent that comes due under

the Lease after March 1, 2019.




                                                 4
                                                                                                      Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
 Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 5 of 44 PageID #: 10



       WHEREFORE, Plaintiff, Cady Properties, LLC, prays that the Court enter judgment in its

favor and against Defendant, Magna Visual Corporation, on Count II of the Petition in an amount

equal to all rent that comes due under the Lease after March 1, 2019 through the remainder of the

Lease term, award it pre- and post-judgment interest at the maximum rate authorized by law, award

it its attorneys’ fees and costs, and award it such other and further relief deemed just and proper

under the circumstances.

                                                     Respectfully submitted,

                                                     LEWIS RICE LLC

Dated: March 6, 2019                  By:            /s/ R. Taylor Matthews III
                                                     R. Taylor Matthews III, 60936
                                                     tmatthews@lewisrice.com
                                                     Justin M. Ladendorf, 68558
                                                     jladendorf@lewisrice.com
                                                     600 Washington Ave., Ste. 2500
                                                     St. Louis, MO 63101
                                                     (314) 444-1372 (telephone)
                                                     (314) 612-1372 (facsimile)

                                                     Attorneys for Plaintiff
                                                     Cady Properties, LLC




                                                5
                                                                                                                              Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 6 of 44 PageID #: 11  19SL-CC00968



                           COMMERCIAL LEASE AGREEMENT

This Commercial Lease Agreement ("Lease") is made and effective May I, 2018, by and between
Cady Properties, LLC ("Landlord") and Magna Visual Corporation ("Tenant").

Landlord is the owner ofland and improvements commonly known and numbered as 9400 Watson
Road, St. Louis, MO 63126 and legally described as follows (the "Building"). Landlord makes
available for lease a portion of the Building designated as attached hereto and incorporated
herewith as Exhibit A to be used as general assembly and manufacturing space by Tenant (the
"Leased Premises").

Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to lease the Leased
Premises from Landlord for the term, at the rental and upon the covenants, conditions and
provisions herein set forth.

THEREFORE, in consideration of the mutual promises herein, contained and other good and
valuable consideration, it is agreed:

1.     Term.

A.      Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby leases the same
from Landlord. for the Term beginning May I, 2018 and ending October 30, 2019. Except as
otherwise expressly set forth in this Lease, by its execution hereof, Tenant acknowledges that it
accepts possession of the Leased Premises in its "AS-IS", "WHERE IS", and "WITH ALL
FAULTS" condition. Except as otherwise expressly set forth in this Lease, Landlord shall have
no obligation to perform any work at the Leased Premises (including, without limitation,
demolition of any improvements existing therein or construction of any Tenant finish work or
other improvements).

B.     Tenant may not renew the Lease.

2.     Rental.

A.      Tenant shall pay to Landlord during the Term rental of $21,125.00 Dollars per month.
Each installment payment shall be due in advance on the first day of each calendar month during
the Lease Term to Landlord at 22 Broadview Farms Rd, St. Louis, Missouri 63141 or at such other
place designated by written notice from Landlord or Tenant without notice, demand, offset or
deduction. The rental payment amount for any partial calendar months included in the Lease Term
shall be prorated on a daily basis. Tenant shall not be required to pay to Landlord a "Security
Deposit" upon the signing of this Commercial Lease Agreement.

B.      Should a sale or lease of the Leased Premises occur during the first six (6) months of the
Lease Term, this Lease shall terminate on the closing date of such transaction however, Tenant
shall remain obligated to pay Landlord monthly rent through the sixth month of the Term, with no
further obligation of Tenant for any lease payments thereafter. In no case shall Tenant be required



                                                                                               Exhibit
                                                                                                         exhibitsticker.com




                                                                                                  1
                                                                                                        Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 7 of 44 PageID #: 12




to vacate the Leased Premises prior to June 30, 2018 under this Lease. Landlord and Tenant shall
execute a mutually acceptable form of termination agreement to confirm the foregoing.

C.      Should a sale or lease of the Leased Premises occur during months seven (7) through
eighteen ( 18) of the Lease Term, this Lease shall terminate on the closing date of such transaction;
however, Landlord shall pay to Tenant an amount equal to the product of (i) the number of full
calendar months which have elapsed since the six-month anniversary of the date of the
commencement date of the Lease, multiplied by (ii) $2,700.00 paid during the period covered in
this paragraph. Landlord and Tenant shall execute a mutually acceptable form of termination
agreement to confirm the foregoing.

3.      Use.

Notwithstanding the forgoing, Tenant shall not use the Leased Premises for the purposes of storing,
manufacturing or selling any explosives, flammables or other inherently dangerous substance,
chemical, thing or device.

4.      Repairs.

During the Lease Term, Landlord shall make, at Landlord's expense, all necessary repairs to the
Leased Premises. Repairs shall include such items as routine repairs of floors, walls, ceilings, and
other parts of the Leased Premises damaged or worn through normal occupancy, including major
mechanical systems or the roof. Notwithstanding the foregoing, in the event any such repairs are
caused by the negligence or willful misconduct of Tenant or Tenant's employees, agents, invitees
or contractors, Tenant shall reimburse Landlord, as additional rent, the actual and reasonable cost
of all such maintenance and repairs within thirty (30) days after receipt of Landlord's invoice for
same.

5.     Alterations and Improvements.

Tenant, at Tenant's expense, shall have the right following Landlord's consent, which will not be
unreasonably withheld, to remodel, redecorate, and make additions, improvements and
replacements of and to all or any part of the Leased Premises from time to time as Tenant may
deem desirable, provided the same are made in a workmanlike manner and utilizing good quality
materials. All alterations, additions or improvements made to the Premises, if any, shall belong to
the Landlord upon the termination of the Lease and shall be surrendered with the Premises;
provided, however, Landlord may require Tenant to remove such alterations, additions or
improvements made by Tenant at the expiration or earlier termination of this Lease. at Tenant's
cost, including any damage to the Premises caused by such removal; provided that Landlord
notifies Tenant whether Landlord will require to removal of such alterations, additions or
improvements at the same time Landlord consents to the installation of such alterations, additions
or improvements. Tenant shall have the right to place and install personal property, trade fixtures,
equipment and other temporary installations in and upon the Leased Premises, and fasten the same
to the premises. All personal property, equipment, machinery, trade fixtures and temporary
installations, whether acquired by Tenant at the commencement of the Lease Term or placed or
installed on the Leased Premises by Tenant thereafter, shall remain Tenant's property free and
clear of any claim by Landlord. Tenant shall have the right to remove the same at any time during


                                                 2
                                                                                                            Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 8 of 44 PageID #: 13




the Term of this Lease provided that all damage to the Leased Premises caused by such removal
shall be repaired by Tenant at Tenant's expense.

6.      Property Taxes.

Landlord shall pay, prior to delinquency, all general real estate taxes and installments of special
assessments coming due during the Lease Term on the Leased Premises, and all personal property
taxes with respect to Landlord's personal property, if any, on the Leased Premises. Tenant shall
be responsible for paying all personal property taxes with respect to Tenant's personal property at
the Leased Premises.

7.      Insurance.

A.      If the Leased Premises or any other part of the Building is damaged by fire or other casualty
resulting from any act or negligence of Tenant or any of Tenant's agents, employees or invitees,
rent shall not be diminished or abated while such damages are under repair.

B.       Landlord shall maintain fire and extended coverage insurance on the Building and the
Leased Premises in such amounts as Landlord shall deem appropriate. Tenant shall be responsible,
at its expense, for fire and extended coverage insurance on all of its personal property, including
removable trade fixtures, located in the Leased Premises.

C.       Tenant and Landlord shall, each at its own expense, maintain a policy or policies of
comprehensive general liability insurance with respect to the respective activities of each in the
Building with the premiums thereon fully paid on or before due date, issued by and binding upon
some insurance company approved by Landlord, such insurance to afford minimum protection of
not less than $1,000,000 combined single limit coverage of bodily injury, property damage or
combination thereof. Landlord shall be listed as an additional insured on Tenant's policy or
policies of comprehensive general liability insurance, and Tenant shall provide Landlord with
current Certificates of Insurance evidencing Tenant's compliance with this Paragraph. Tenant
shall obtain the agreement of Tenant's insurers to notify Landlord that a policy is due to expire at
least (1 0) days prior to such expiration. Landlord shall not be required to maintain insurance
against thefts within the Leased Premises or the Building.

8.      Utilities.

By way of separate agreement with Tenant covering certain Transition Services, Magna Visual,
Inc. shall pay all charges for water, sewer, gas, electricity, telephone and other services and utilities
used by Tenant on the Leased Premises during the Term of this Lease only during such time that
Tenant occupies the Leased Premises, and Tenant shall reimburse Magna Visual, Inc. for such
payments for as long as Tenant occupies the Leased Premises. It is expected that Tenant shall
occupy the Leased Premises not longer than six (6) months after the Term begins. After occupation
of the Leased Premises by Tenant ceases. the preceding obligations for Utilities revert to the
Landlord in the entirety. It shall be deemed conclusive, for purposes of operation of this Section,
that occupation of the Leased Premises shall cease upon the cessation of manufacturing activities
at the Leased Premises by Tenant. In the event that any utility or service provided to the Leased
Premises is not separately metered. Landlord shall pay the amount due and separately invoice
Tenant for Tenant's pro rata share of the charges. Tenant shall pay such amounts within fifteen

                                                   3
                                                                                                        Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 9 of 44 PageID #: 14




(I 5) days of invoice. Tenant acknowledges that the Leased Premises are designed to provide
standard office use electrical facilities and standard office lighting. Tenant shall not use any
equipment or devices that utilize excessive electrical energy or which may, in Landlord's
reasonable opinion, overload the wiring or interfere with electrical services to other tenants.

9.      Signs.

Following Landlord's consent, Tenant shall have the right to place on the Leased Premises, at
locations selected by Tenant, any signs which are permitted by applicable zoning ordinances and
private restrictions. Landlord may refuse consent to any proposed signage that is in Landlord's
opinion too large, deceptive, unattractive or otherwise inconsistent with or inappropriate to the
Leased Premises or use of any other tenant. Landlord shall assist and cooperate with Tenant in
obtaining any necessary permission from governmental authorities or adjoining owners and
occupants for Tenant to place or construct the foregoing signs. On or before the expiration or
earlier termination of this Lease, Tenant shall remove all of Tenant's signage and Tenant shall
repair all damage to the Leased Premises resulting from the removal of signs installed by Tenant.

10.     Entry.

Landlord shall have the right to enter upon the Leased Premises at reasonable hours to inspect the
same, provided Landlord shall not thereby unreasonably interfere with Tenant's business on the
Leased Premises.

11.     Parking.

During the Term of this Lease, Tenant shall have the exclusive use in common with Landlord of
the non-reserved common automobile parking areas, driveways, and footways, subject to rules and
regulations for the use thereof as prescribed from time to time by Landlord. Landlord reserves the
right to designate parking areas within the Building or in reasonable proximity thereto, for Tenant
and Tenant's agents and employees.

12.    Building Rules.

Tenant will comply with the rules of the Building adopted by Landlord on the date of this Lease
and will cause all of its agents, employees, invitees and visitors to do so; all proposed changes to
such rules will be sent by Landlord to Tenant in writing.

13.    Damage and Destruction.

Subject to Section 7 A. above, if the Leased Premises or any part thereof or any appurtenance
thereto is so damaged by fire, casualty or structural defects that the same cannot be used for
Tenant's purposes, then Tenant shall have the right within ninety (90) days following damage to
elect by notice to Landlord to terminate this Lease as of the date of such damage. In the event of
minor damage to any part of the Leased Premises, and if such damage does not render the Leased
Premises unusable for Tenant's purposes, Landlord shall promptly repair such damage at the cost
of the Landlord. In making the repairs called for in this paragraph, Landlord shall not be liable for
any delays resulting from strikes, governmental restrictions, inability to obtain necessary materials
or labor or other matters which are beyond the reasonable control of Landlord. Tenant shall be

                                                 4
                                                                                                           Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 10 of 44 PageID #: 15




relieved from paying rent and other charges during any portion of the Lease Term that the Leased
Premises are inoperable or unfit for occupancy, or use, in whole or in part, for Tenant's purposes.
Rentals and other charges paid in advance for any such periods shall be credited on the next
ensuing payments, if any, but if no further payments are to be made, any such advance payments
shall be refunded to Tenant. The provisions of this paragraph extend not only to the matters
aforesaid, but also to any occurrence which is beyond Tenant's reasonable control and which
renders the Leased Premises, or any appurtenance thereto, inoperable or unfit for occupancy or
use, in whole or in part, for Tenant's purposes.

14.     Default.

If default shall at any time be made by Tenant in the payment of rent when due to Landlord as
herein provided. and if said default shall continue for five (5) days after written notice thereof shall
have been given to Tenant by Landlord (provided that Landlord shall not be required to send more
than one (I) such notice in any period of twelve (12) consecutive months). or if default shall be
made in any of the other covenants or conditions to be kept, observed and performed by Tenant,
and such default shall continue for thirty (30) days after notice thereof in writing to Tenant by
Landlord without correction thereof then having been commenced and thereafter diligently
prosecuted, Landlord may declare the Term of this Lease ended and terminated by giving Tenant
written notice of such intention, and if possession of the Leased Premises is not surrendered,
Landlord may reenter said premises. Landlord shall have, in addition to the remedy above
provided, any other right or remedy available to Landlord on account of any Tenant default, either
in law or equity. Landlord shall use reasonable efforts to mitigate its damages.

15.     Quiet Possession.

Landlord covenants and warrants that upon performance by Tenant of its obligations hereunder,
Landlord will keep and maintain Tenant in exclusive, quiet, peaceable and undisturbed and
uninterrupted possession of the Leased Premises during the Term of this Lease.

16.    Condemnation.

If any legally, constituted authority condemns the Building or such part thereof which shall make
the Leased Premises unsuitable for leasing, this Lease shall cease when the public authority takes
possession, and Landlord and Tenant shall account for rental as of that date. Such termination
shall be without prejudice to the rights of either party to recover compensation from the
condemning authority for any loss or damage caused by the condemnation. Neither party shall
have any rights in or to any award made to the other by the condemning authority.

17.    Subordination.

Tenant accepts this Lease subject and subordinate to any mortgage, deed of trust or other lien
presently existing or hereafter arising upon the Leased Premises, or upon the Building and to any
renewals, refinancing and extensions thereof, but Tenant agrees that any such mortgagee shall have
the right at any time to subordinate such mortgage, deed of trust or other lien to this Lease on such
terms and subject to such conditions as such mortgagee may deem appropriate in its discretion.
Landlord is hereby irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien now existing or hereafter placed upon the Leased Premises

                                                   5
                                                                                                       Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 11 of 44 PageID #: 16




of the Building, and Tenant agrees upon demand to execute such further instruments subordinating
this Lease or attorning to the holder of any such liens as Landlord may request. In the event that
Tenant should fail to execute any instrument of subordination herein required to be executed by
Tenant promptly as requested, Tenant hereby irrevocably constitutes Landlord as its attorney-in-
fact to execute such instrument in Tenant's name, place and stead, it being agreed that such power
is one coupled with an interest. Tenant agrees that it will from time to time upon request by
Landlord execute and deliver to such persons as Landlord shall request a statement in recordable
form certifying that this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as so modified), stating the dates to which
rent and other charges payable under this Lease have been paid, stating that Landlord is not in
default hereunder (or if Tenant alleges a default stating the nature of such alleged default) and
further stating such other matters as Landlord shall reasonably require.

18.     Security Deposit.

There shall be no Security Deposit required under this Lease.

19.    Notice.

Any notice required or permitted under this Lease shall be deemed sufficiently given or served if
sent by United States certified mail. return receipt requested, addressed as follows:

If to Landlord to:
Cady Properties, LLC
c/o R. Taylor Matthews III
Lewis Rice LLC
600 Washington Ave, Ste. 2500
Saint Louis, MO 6310 I

If to Tenant to:
Magna Visual Corporation
Attn: Joseph L. Young
28271 Cedar Park Blvd.
Perrysburg, Ohio 43551

Landlord and Tenant shall each have the right from time to time to change the place notice is to be
given under this paragraph by written notice thereof to the other party.

20.    Brokers.

Tenant represents that Tenant was not shown the Premises by any real estate broker or agent and
that Tenant has not otherwise engaged in any activity which could form the basis for a claim for
real estate commission, brokerage fee, finder's fee or other similar charge, in connection with this
Lease.




                                                 6
                                                                                                        Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 12 of 44 PageID #: 17




21.     Waiver.

No waiver of any default of Landlord or Tenant hereunder shall be implied from any omission to
take any action on account of such default if such default persists or is repeated, and no express
waiver shall affect any default other than the default specified in the express waiver and that only
for the time and to the extent therein stated. One or more waivers by Landlord or Tenant shall not
be construed as a waiver of a subsequent breach of the same covenant, term or condition.

22.     Memorandum of Lease.

The parties hereto contemplate that this Lease should not and shall not be filed for record, but in
lieu thereof, at the request of either party, Landlord and Tenant shall execute a Memorandum of
Lease to be recorded for the purpose of giving record notice of the appropriate provisions of this
Lease.

23.    Headings.

The headings used in this Lease are for convenience of the parties only and shall not be considered
in interpreting the meaning of any provision of this Lease.

24.    Successors.

The provisions of this Lease shall extend to and be binding upon Landlord and Tenant and their
respective legal representatives, successors and assigns.

25.    Consent.

Landlord shall not unreasonably withhold or delay its consent with respect to any matter for which
Landlord's consent is required or desirable under this Lease.

26.    Performance.

lfthere is a default with respect to any of Landlord's covenants, warranties or representatives under
this Lease, and if the default continues more than thirty (30) days after notice in writing from
Tenant to Landlord specifying the default, Tenant may, at its option and without affecting any
other remedy hereunder, cure such default and deduct the cost thereof from the next accruing
installment or installments of rent payable hereunder until Tenant shall have been fully reimbursed
for such expenditures, together with interest thereon at a rate equal to the lesser of twelve percent
(12%) per annum or the then highest lawful rate. If this Lease terminates prior to Tenant's
receiving full reimbursement, Landlord shall pay the unreimbursed balance plus accrued interest
to Tenant on demand.

27.    Compliance with Law.

Tenant shall comply with all laws, orders, ordinances and other public requirements now or
hereafter pertaining to Tenant's use of the Leased Premises. Landlord shall comply with all laws,
orders, ordinances and other public requirements now or hereafter affecting the Leased Premises.



                                                 7
                                                                                                          Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 13 of 44 PageID #: 18




 28.     Final Agreement.

 This Agreement terminates and supersedes all prior understandings or agreements on the subject
 matter hereof. This Agreement may be modified only by a further writing that is duly executed by
 both parties.

 29.     Governing Law; Venue.

 This Agreement shall be governed, construed and interpreted by, through and under the Laws of
 the State of Missouri. Any legal action or proceeding with respect to this Lease shall only be
 brought in the courts of the County of St. Louis, State of Missouri, or any court of the United States
 of America for the Eastern District of Missouri.

 IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year first above
 written.




 Member


 Magna Visual Corporation "Tenant"

 -:---:--::---:-:-------- Date_ _ _ __
 Joseph L. Young
 Co-President




                                                  8
                                                                                                         Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 14 of 44 PageID #: 19




28.    Final Agreement.

This Agreement terminates and supersedes all prior understandings or agreements on the subject
matter hereof. This Agreement may be modified only by a further writing that is duly executed by
both parties.

29.    Governing Law; Venue.

This Agreement shall be governed, construed and interpreted by, through and under the Laws of
the State of Missouri. Any legal action or proceeding with respect to this Lease shall only be
brought in the courts of the County of St. Louis, State of Missouri, or any court of the United States
of America for the Eastern District of Missouri.

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year first above
written.

Cady Properties, LLC "Landlord"

=-:::--=--=--=-=------- Date_ _ _ _ __
William R. Cady II
Member




                                                  8
                                                                                                     Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 15 of 44 PageID #: 20




                                        Lease Exhibit A



The entirety of the Building, with the exception of i) the portion of the Building leased to Crane
Binder Technologies; ii) Bill Cady's office; iii) Diane Crews' office.
                                                                                                                                               Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
           Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 16 of 44 PageID #: 21   19SL-CC00968
DeBello, Jennifer

From:                                wrc.mvi@gmail.com
Sent:                                Thursday, February 07, 2019 2:52 PM
To:                                  'jyoung'
Cc:                                  'Diane Crews'; Matthews, R. Taylor III
Subject:                             [EXTERNAL] Pending building sale


 

                                          FROM THE DESK OF WILLIAM R. CADY II


 
 
Joseph L. Young February 7,2019 
Co‐President 
Magna Visual Corporation  
28271 Cedar Park Blvd. 
Perrysburg, Ohio 43551 
 
 
 
Joe,  
 
I am writing to notify you Cady Properties recently entered into a contract to sell the building at 9400 Watson Road. 
Under the sale contract, the buyer has 60 days (beginning on February 1) to conduct due diligence, including inspections 
of the building. Please be aware that folks will be on site to inspect various aspects of the building during this period; 
please let me know if you have any issues with this. In accordance with the lease, we will ensure that the inspections will 
be at reasonable hours and will not unreasonably interfere with your business at the premises.  
 
Section 2.C. of the lease between Cady Properties, LLC. and Magna Visual Corporation provides that the lease will 
terminate upon closing on the sale of the building. There are certain contingencies that must be satisfied for closing on 
the sale, including the buyer obtaining certain financing for the transaction. Closing is currently scheduled to occur 35 
days after the contingencies are satisfied. At this time, we do not have a target closing date for the transaction.  
 
In any event, once the contingencies are satisfied, we will notify you of the closing date, and you will have at least 30 
days to vacate the premises. Along with the notice, we will deliver a draft lease termination agreement as contemplated 
in the lease.  
 
Please let me know if you have any questions.  
 
Sincerely, 




                                                                                                           Exhibit
                                                                                                                          exhibitsticker.com




                                                               1                                               2
                                                                                      Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
    Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 17 of 44 PageID #: 22
 
 
 
 
 
 
 
 
 
 
 




                                           2
                                                                                                           Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
                                                              19SL-CC00968
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 18 of 44 PageID #: 23




                                                                             Exhibit
                                                                                       xhibitsticker.com




                                                                                  3
                                                                                  Electronically Filed - St Louis County - March 06, 2019 - 05:10 PM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 19 of 44 PageID #: 24
            Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 20 of 44 PageID #: 25

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 19SL-CC00968
 STANLEY JAMES WALLACH
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 CADY PROPERTIES                                             R. TAYLOR MATTHEWS III
                                                             600 WASHINGTON AVENUE
                                                             SUITE 2500
                                                       vs.   ST LOUIS, MO 63101
 Defendant/Respondent:                                       Court Address:
 MAGNA VISUAL CORPORATION                                    ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Breach of Contract                                                                                                       (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: MAGNA VISUAL CORPORATION
                              Alias:
  R/A: JON LIEBENTHAL
  5800 MONROE ST., BLDG D SUITE 3
  SYLVANIA, OH 43560
     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 08-MAR-2019                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                LG
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-298      1        (19SL-CC00968)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 21 of 44 PageID #: 26
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-298          2         (19SL-CC00968)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 22 of 44 PageID #: 27



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-298   3    (19SL-CC00968)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 23 of 44 PageID #: 28



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 19-SMOS-298   4   (19SL-CC00968)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
                                                                                                 Electronically Filed - St Louis County - March 07, 2019 - 10:07 AM
                                                                          19SL-CC00968
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 24 of 44 PageID #: 29



             IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                            STATE OF MISSOURI

CADY PROPERTIES, LLC,                                  )
                                                       )
       Plaintiff,                                      )
                                                       )   Case No.
v.                                                     )
                                                       )   Division
MAGNA VISUAL CORPORATION,                              )
                                                       )   JURY TRIAL DEMANDED
       Defendant.                                      )

         REQUEST FOR APPOINTMENT OF SPECIAL PROCESS SERVER

       COMES NOW Plaintiff, Cady Properties, LLC, by and through its undersigned

counsel, and pursuant to Local Rule 28, asks that its request for appointment of the following

special process server by granted:

                Rick Luman
                Luman Investigative Services, LLC
                1920 Veterans Lane, #48
                Findlay, Ohio 45840
                (419) 270-0885

The special process server shall serve the Defendant, Magna Visual Corporation, with the

Summons and a copy of Petition in the above-styled cause. Pursuant to Missouri Rules of

Civil Procedure 54.14 and 54.13, Rick Luman is over the age of 18 years and is not a party to

this action and who has no interest in this lawsuit.

       Serve:         Magna Visual Corporation
                      c/o Registered Agent Jon Liebenthal
                      5800 Monroe Street, Building D, Suite 3
                      Sylvania, Ohio 43560
                                                                                     Electronically Filed - St Louis County - March 07, 2019 - 10:07 AM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 25 of 44 PageID #: 30




                                          Respectfully submitted,

                                          LEWIS RICE LLC

Dated: March 7, 2019                      By: /s/ R. Taylor Matthews III
                                                 R. Taylor Matthews III, #60936
                                                 Justin M. Ladendorf, #68558
                                                 600 Washington Avenue, Suite 2500
                                                 St. Louis, Missouri 63101
                                                 (314) 444-7600
                                                 (314) 241-6056 (facsimile)
                                                 tmatthews@lewisrice.com
                                                 jladendorf@lewisrice.com

                                          Attorneys for Plaintiff
                                          Cady Properties, LLC




2318974
                                                                                  Electronically Filed - St Louis County - March 14, 2019 - 10:41 AM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 26 of 44 PageID #: 31
                                                                                  Electronically Filed - St Louis County - March 14, 2019 - 10:41 AM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 27 of 44 PageID #: 32
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 28 of 44 PageID #: 33



               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI

CADY PROPERTIES, LLC,                               )
                                                    )
                       Plaintiff,                   )
                                                    )           Cause No. 19SL-CC00968
v.                                                  )
                                                    )           Division No. 12
MAGNA VISUAL CORPORATION,                           )
                                                    )
                       Defendant.                   )
                                                    )

                  PLAINTIFF CADY PROPERTIES, LLC’S
     FIRST INTERROGATORIES DIRECTED TO DEFENDANT MAGNA VISUAL
                           CORPORATION

       COMES NOW Plaintiff Cady Properties, LLC, by and through its undersigned counsel,

and, pursuant to Mo. Sup. Ct. R. 57.01, propounds the following Interrogatories to Defendant

Magna Visual Corporation:

                                         INSTRUCTIONS

       Any interrogatory which calls for the identification of a person shall be interpreted to call for

the name; current or last known full address; telephone number; email address; and current or last

known employer, job classification, business address and business telephone number of that person.

       Any interrogatory that calls for the identification of a document or writing shall be interpreted

to call for the following information with respect to each such document or writing:

       (1)     The date, title and subject matter of the document or writing and a brief
               summary of the contents thereof;

       (2)     The person[s] and/or entity[ies] involved or associated with the creation,
               preparation, and/or execution of the document or writing;

       (3)     The title of the file or folder, if any, in which the document or writing is kept;

       (4)     The identity of each person having custody or control of the document or
               writing, or any copies thereof; and,
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 29 of 44 PageID #: 34




       (5)     The source of the information sought in (1) - (4) above.

       Any interrogatory that calls for the identification of facts shall be deemed to call for the

following information with respect to each such fact:

       (1)     A full and specific statement and description of each such fact;

       (2)     The identification of each person who has personal knowledge of each such
               fact;

       (3)     The identification of each document or writing which is a source of or which
               evidences each such fact; and

       (4)     The identification of each oral conversation or communication, which is a
               source of or evidences such fact.

       If you object to any interrogatory, you are requested to specifically and in detail state the

grounds and reasons for the objection, and to state in detail the part of the language of the

interrogatory to which you object, and state which part of the interrogatory, if any, you are

answering.

       If you object to any interrogatory or any subpart thereof on the ground such an interrogatory

or subpart calls for disclosure of information which you claim is privileged, then answer such

interrogatory or subpart as follows: (1) furnish all information and facts called for by such

interrogatory or subpart which you do not claim as privileged; and (2) for each communication,

recommendation, fact or advice which you claim is privileged: (a) state the basis for your claim

of privilege, (b) if the communication, advice, fact, recommendation, etc., in question was

conveyed verbally, then identify all persons present during such communication, identify the

parties to such communication, state the date, time and place where such communication occurred,

state whether the parties were present during such communication or communicated by telephone,

and state the subject matter of such communication, and (c) if the communication, advice,




                                                 2
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 30 of 44 PageID #: 35



recommendation, or fact in question is embodied in or conveyed by means of a document, then

identify each such document and identify each person who has seen such document.

                                            DEFINITIONS

          The following definitions apply throughout for the purposes of these interrogatories:

          1.     “Defendant,” “MVC,” “you,” or “your” means Magna Visual Corporation and its

affiliates, and any of their agents, representatives, attorneys, affiliated entities, and all persons or

entities that have acted, or purported to act, on its behalf.

          2.     “Cady Properties” or “Plaintiff” means Cady Properties, LLC and its agents,

representatives, attorneys, and all persons or entities that have acted, or purported to act, on its

behalf.

          3.     The term “Lease” means the Commercial Lease Agreement effective May 1, 2018

between Cady Properties, LLC and Magna Visual Corporation, which is attached as Exhibit 1 to

the Petition.

          4.     The term “Property” means the land and improvements commonly known as 9400

Watson Road, St. Louis, Missouri 63126.

          5.     “Petition” refers to Plaintiff’s Petition in the above styled matter and any

subsequent amendments thereto.

          6.     “Document” – The term “document” shall mean and shall refer to all information

bearing media within the scope of the Missouri Rule of Civil Procedure and as defined by current

case law and shall include the original and copies thereof which are different from the original in

any respect (whether different from the original by reason of notations or otherwise), including

any written, printed, typed, recorded, graphic, computer generated or photographic matter, sound

reproduction, tape, record, or other device, however produced or reproduced.                 The term




                                                    3
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 31 of 44 PageID #: 36



“document” shall specifically be construed to include any computer-generated documents or

records and any electronically stored information, including, but not limited to e-mail, voice mail,

or other similar records, and any “deleted” or “erased” computer records that may be retrievable.

As used in these Requests, the term “document” includes not only those documents in your

possession, custody or control, but also any other documents that you have seen or know to exist,

even though they are not in your possession, custody or control of the same.

           7.    The terms “communication” or “oral communication” shall include communications

or transmissions of any nature between or among one or more persons and one or more other persons

including, without limitation, formal or informal discussions, conversations, conferences or meetings

in person or by telephone, teleconference, telegraph, radio, or any other device for transmission of

written, electronic, or verbal communications.

           8.    “Relate to” or “relating to” means in any way concerning, describing, constituting,

reflecting, containing, contained in, referring to, involving, connected with or related to, in whole or

in part.

           9.    The term “person[s]” shall mean and include all natural persons, corporations,

partnerships, associations, and any other kind or association, business, or other legal entity.

           10.   The terms “fact” or “facts” shall include any occurrence, event, action,

communication, meeting, happening, episode, transaction or conduct.



                                           INTERROGATORIES

           1.    For each interrogatory, identify the person or persons who provided information

relied upon in answering the interrogatory.

ANSWER:




                                                   4
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 32 of 44 PageID #: 37




        2.     Identify the lease that you contend governs the rights and responsibilities of
Plaintiff and Defendant with respect to the Property.

ANSWER:



       3.      Identify any broker or consultant that Defendant consulted or used to identify any

sale, lease, or sublease, or potential sale, potential lease, or potential sublease of the Property, or

any part thereof.

ANSWER:



       4.      For each offer received by Defendant to buy, lease, or sublease the Property, or any

part thereof, identify the date of such offer, all terms of such offer, the person who made such

offer, and all persons to whom the offer was communicated (as well as the date of such

communication and the substance of any such communication).

ANSWER:



       5.      Identify all communications with Plaintiff or GT Cozad discussing the sale, lease,

or sublease, or potential sale, potential lease, or potential sublease of the Property, or any part

thereof, including the date of the communication, the parties to the communication, and the

substance of the communication.

ANSWER:



       6.      Identify all the reasons Defendant purported to terminate the Lease and all facts

that support any such reasons.



                                                  5
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 33 of 44 PageID #: 38



ANSWER:



        7.      Identify all facts that support Defendant’s contention in its March 18, 2019 letter to

Cady Properties that “Not only is MVC precluded from subleasing the property, it is also being

denied an unencumbered and contingency-free tenancy.”

ANSWER:



        8.      Identify the address of the new location to which Defendant intends to move its St.

Louis operations.

ANSWER:



        9.      Identify the date Defendant’s manufacturing operations ceased at the Property.

ANSWER:



        10.     Identify all persons you believe have knowledge of facts supporting or refuting any

allegations in the Petition or any Answer or Defenses pled in response to the Petition, and identify

in detail all such facts.

ANSWER:



        11.     Identify any exhibits Defendant will use at trial.

ANSWER:



        12.     Identify any witness Defendant will call at trial.




                                                   6
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 34 of 44 PageID #: 39



ANSWER:



       13.     Identify any statements by Plaintiff relating to the claims or defenses in this litigation.

ANSWER:



       14.     State whether you intend to call any expert witness to testify at the trial of this case

(retained and/or non-retained) and if yes, state:

               a.      The name, address, phone number, e-mail address, and website address (if
                       applicable) of such expert.

               b.      The occupation and place of employment of such expert.

               c.      The qualifications of the expert to give an opinion (attach curriculum vitae
                       if available).

               d.      The general nature of the subject matter on which the expert is expected to
                       testify.
ANSWER:




                                                    7
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 35 of 44 PageID #: 40




                                                    Respectfully submitted,

                                                    LEWIS RICE LLC


Dated: March 27, 2019                        By:    /s/ R. Taylor Matthews III
                                                    R. Taylor Matthews III, 60936
                                                    600 Washington Ave., Ste. 2500
                                                    St. Louis, MO 63101
                                                    (314) 444-7600 (telephone)
                                                    (314) 241-6056 (facsimile)
                                                    tmatthews@lewisrice.com

                                                    Attorneys for Plaintiff Cady Properties,
                                                    LLC


CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE WITH RULE 55.03(a)


       The undersigned hereby certifies that a true and accurate copy of the foregoing was served
via email (with a word version) and U.S. Mail on this 27th day of March, 2019, on the party listed
below. In addition, the undersigned counsel hereby certifies under Rule 55.03(a) of the Missouri
Rules of Civil Procedure that he has signed the original of this Certificate and the foregoing
pleading.


Magna Visual Corporation
c/o Joseph Young
28271 Cedar Park Blvd.
Perrysburg, Ohio 43551
jyoung@magnavisual.com



                                                     /s/ R. Taylor Matthews III




                                                8
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 36 of 44 PageID #: 41



                 IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

CADY PROPERTIES, LLC,                                )
                                                     )
                         Plaintiff,                  )
                                                     )          Cause No. 19SL-CC00968
v.                                                   )
                                                     )          Division No. 12
MAGNA VISUAL CORPORATION,                            )
                                                     )
                         Defendant.                  )
                                                     )


     PLAINTIFF CADY PROPERTIES, LLC’S FIRST REQUESTS FOR PRODUCTION
           DIRECTED TO DEFENDANT MAGNA VISUAL CORPORATION

          COMES NOW Plaintiff Cady Properties, LLC, by and through its undersigned counsel,

and pursuant to Mo. Sup. Ct. R. 58.01, propounds the following Requests for Production on

Defendant Magna Visual Corporation:

                               DEFINITIONS AND INSTRUCTIONS

          The following definitions apply throughout for the purposes of these Requests for Production:

          1.     “Defendant,” “MVC,” “you,” or “your” means Magna Visual Corporation and its

affiliates, and any of their agents, representatives, attorneys, affiliated entities, and all persons or

entities that have acted, or purported to act, on its behalf.

          2.     “Cady Properties” or “Plaintiff” means Cady Properties, LLC and its agents,

representatives, attorneys, and all persons or entities that have acted, or purported to act, on its

behalf.

          3.     The term “Lease” means the Commercial Lease Agreement effective May 1, 2018

between Cady Properties, LLC and Magna Visual Corporation, which is attached as Exhibit 1 to

the Petition.
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 37 of 44 PageID #: 42



       4.      The term “Property” means the land and improvements commonly known as 9400

Watson Road, St. Louis, Missouri 63126.

       5.       “Petition” refers to Plaintiff’s Petition in the above styled matter and any

subsequent amendments thereto.

       6.      “Document” – The term “document” shall mean and shall refer to all information

bearing media within the scope of the Missouri Rule of Civil Procedure and as defined by current

case law and shall include the original and copies thereof which are different from the original in

any respect (whether different from the original by reason of notations or otherwise), including

any written, printed, typed, recorded, graphic, computer generated or photographic matter, sound

reproduction, tape, record, or other device, however produced or reproduced.                 The term

“document” shall specifically be construed to include any computer-generated documents or

records and any electronically stored information, including, but not limited to e-mail, voice mail,

or other similar records, and any “deleted” or “erased” computer records that may be retrievable.

As used in these Requests, the term “document” includes not only those documents in your

possession, custody or control, but also any other documents that you have seen or know to exist,

even though they are not in your possession, custody or control of the same.

       7.      The terms “communication” or “oral communication” shall include communications

or transmissions of any nature between or among one or more persons and one or more other persons

including, without limitation, formal or informal discussions, conversations, conferences or meetings

in person or by telephone, teleconference, telegraph, radio, or any other device for transmission of

written, electronic, or verbal communications.

       8.      “Relate to” or “relating to” means in any way concerning, describing, constituting,

reflecting, containing, contained in, referring to, involving, connected with or related to, in whole or




                                                   2
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 38 of 44 PageID #: 43



in part.

           9.    The term “person[s]” shall mean and include all natural persons, corporations,

partnerships, associations, and any other kind or association, business, or other legal entity.

           10.   The terms “fact” or “facts” shall include any occurrence, event, action,

communication, meeting, happening, episode, transaction or conduct.

           11.   All document requests below are limited to the time period of January 1, 2018 to the

present, unless otherwise indicated in the applicable request.

                                     REQUESTS FOR PRODUCTION

           1.    All documents and communications relied upon, referred to, or identified by you in

your answers to Plaintiff’s First Interrogatories directed to you.

RESPONSE:



           2.    The lease that you contend governs the rights and responsibilities of Plaintiff and

Defendant with respect to the Property.

RESPONSE:



           3.    All documents and communications relating to the Lease, including but not limited

to documents relating to negotiation of the Lease and performance under the Lease.

RESPONSE:



           4.    All documents and communications relating to any sublease or potential sublease

of the Property, or any part thereof.

RESPONSE:




                                                   3
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 39 of 44 PageID #: 44




        5.      All documents and communications relating to the sale, lease, potential sale, or

potential lease of the Property, or any part thereof.

RESPONSE:



        6.      All documents and communications with Plaintiff relating to the sale, lease,

sublease, potential sale, potential lease, or potential sublease of the Property, or any part thereof.

RESPONSE:



        7.      All documents and communications with GT Cozad relating to the sale, lease,

sublease, potential sale, potential lease, or potential sublease of the Property, or any part thereof.

RESPONSE:



        8.      All documents and communications involving any broker or consultant that

Defendant consulted (including but not limited to CBRE or its brokers) relating to a) the Lease; b)

the sale, lease, or sublease of the Property, or any portion thereof; or c) the potential sale, potential

lease, or potential sublease of the Property, or any portion thereof.

RESPONSE:



        9.      All documents and communications relating to the purported termination of the

Lease, including but not limited to the reasons for Defendant’s purported termination of the Lease.

RESPONSE:




                                                   4
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 40 of 44 PageID #: 45



        10.     All documents and communications supporting Defendant’s contention in its

March 18, 2019 letter to Cady Properties that “Not only is MVC precluded from subleasing the

property, it is also being denied an unencumbered and contingency-free tenancy.”

RESPONSE:



        11.     Documents sufficient to show dates of payment and amounts paid by Defendant to

Cady Properties for rent under the Lease.

RESPONSE:



        12.     Documents and communications relating to the date Defendant vacates the

Property.

RESPONSE:



        13.     All communications involving any expert witness (retained and/or non-retained)

you may call to testify in this litigation.

RESPONSE:


        14.     All agreements with any expert witness relating to this litigation.

RESPONSE:


        15.     The resume and curriculum vitae of each person whom you expect to call to provide

testimony as an expert witness in this litigation.

RESPONSE:




                                                     5
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 41 of 44 PageID #: 46



       16.     All documents prepared, reviewed, or provided to each person whom you expect to

call to provide testimony as an expert witness in this litigation.

RESPONSE:


       17.     Defendant’s trial exhibits.

RESPONSE:



       18.     Any statements or affidavits, written or recorded in any manner and from any

person, relating to any of the claims or defenses in this litigation.

RESPONSE:




                                                   6
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 42 of 44 PageID #: 47




                                                    Respectfully submitted,

                                                    LEWIS RICE LLC


Dated: March 27, 2019                        By:    /s/ R. Taylor Matthews III
                                                    R. Taylor Matthews III, 60936
                                                    600 Washington Ave., Ste. 2500
                                                    St. Louis, MO 63101
                                                    (314) 444-7600 (telephone)
                                                    (314) 241-6056 (facsimile)
                                                    tmatthews@lewisrice.com

                                                    Attorneys for Plaintiff Cady Properties,
                                                    LLC


CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE WITH RULE 55.03(a)


       The undersigned hereby certifies that a true and accurate copy of the foregoing was served
via email (with a word version) and U.S. Mail on this 27th day of March, 2019, on the party listed
below. In addition, the undersigned counsel hereby certifies under Rule 55.03(a) of the Missouri
Rules of Civil Procedure that he has signed the original of this Certificate and the foregoing
pleading.


Magna Visual Corporation
c/o Joseph Young
28271 Cedar Park Blvd.
Perrysburg, Ohio 43551
jyoung@magnavisual.com



                                                     /s/ R. Taylor Matthews III




                                                7
                                                                                                  Electronically Filed - St Louis County - March 27, 2019 - 09:44 AM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 43 of 44 PageID #: 48



              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                             STATE OF MISSOURI

CADY PROPERTIES, LLC,                            )
                                                 )
                      Plaintiff,                 )
                                                 )         Cause No. 19SL-CC00968
v.                                               )
                                                 )         Division No. 12
MAGNA VISUAL CORPORATION,                        )
                                                 )
                      Defendant.                 )
                                                 )

                                   CERTIFICATE OF SERVICE

       COMES NOW Cady Properties, LLC, by and through its undersigned counsel, and

hereby certifies that the following documents were served via email (with accompanying word

versions) on March 27, 2019: Plaintiff Cady Properties, LLC’s First Interrogatories Directed to

Defendant Magna Visual Corporation and Plaintiff Cady Properties, LLC’s First Request for

Production Directed to Defendant Magna Visual Corporation. The foregoing documents were

also served via US Mail. These documents were served on:

Magna Visual Corporation
c/o Joseph Young
28271 Cedar Park Blvd.
Perrysburg, Ohio 43551
jyoung@magnavisual.com
                                                                                                     Electronically Filed - St Louis County - March 27, 2019 - 09:44 AM
Case: 4:19-cv-00910-DDN Doc. #: 1-1 Filed: 04/12/19 Page: 44 of 44 PageID #: 49



                                                    Respectfully submitted,

                                                    LEWIS RICE LLC


Dated: March 27, 2019                        By:    /s/ R. Taylor Matthews III
                                                    R. Taylor Matthews III, 60936
                                                    600 Washington Ave., Ste. 2500
                                                    St. Louis, MO 63101
                                                    (314) 444-7600 (telephone)
                                                    (314) 241-6056 (facsimile)
                                                    tmatthews@lewisrice.com

                                                    Attorneys for Plaintiff Cady Properties,
                                                    LLC




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was served
via email and US Mail on the party listed below this 27th day of March, 2019. In addition, the
undersigned counsel hereby certifies under Rule 55.03(a) of the Missouri Rules of Civil Procedure
that he has signed the original of this Certificate and the foregoing pleading.

Magna Visual Corporation
c/o Joseph Young
28271 Cedar Park Blvd.
Perrysburg, Ohio 43551
jyoung@magnavisual.com



                                                     /s/ R. Taylor Matthews III




                                                2
